                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                          CR 19–17–M–DLC

                     Plaintiff,

vs.                                                      ORDER

FRANCIS CARLTON CROWLEY,

                     Defendant.

      This Court sentenced Defendant Francis Carlton Crowley on March 27,

2020. The Court has since become aware that it erroneously failed to include a

page in the judgment imposing a $100.00 special assessment fee.

      Accordingly, IT IS ORDERED that an amendment judgment shall be

prepared and filed. The amended judgment shall require Defendant to pay a

$100.00 special assessment.

      DATED this 27th day of March, 2020.




                                        1
